Exhibit 10.1

Execution Version

DIAMONDBACK ENERGY, INC.

Common Stock

($0.01 par value)

ATM EQUITY OFFERINGSM SALES AGREEMENT

December 11, 2018

Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Certain stockholders named in Schedule A hereto (each, a “Selling Stockholder”
and, collectively, the “Selling Stockholders”) of Diamondback Energy, Inc., a
Delaware corporation (the “Company”), propose, subject to the terms and
conditions stated herein, to sell from time to time to or through Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as sales agent and/or principal (the
“Agent”), up to the number of shares (the “Shares”) of the Company’s common
stock, $0.01 par value (the “Common Stock”), set forth opposite the name of such
Selling Stockholder in Schedule A hereto, on the terms set forth in this ATM
Equity OfferingSM Sales Agreement. Each of the Selling Stockholders agrees that
whenever it determines to sell Shares directly to the Agent as principal it will
enter into a separate written Terms Agreement (each, a “Terms Agreement”), in
substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2(j) hereof. References herein to “this Agreement” or to matters
contained “herein” or “hereunder,” or words of similar import, mean this ATM
Equity OfferingSM Sales Agreement and any applicable Terms Agreement.

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) an “automatic shelf registration statement,” as defined under
Rule 405 (“Rule 405”) under the Securities Act of 1933, as amended (the “1933
Act”), on Form S-3 (File No. 333-228584), covering the public offering and sale
of certain securities of the Company, including the Shares, under the 1933 Act
and the rules and regulations promulgated thereunder (the “1933 Act
Regulations”), which automatic shelf registration statement became effective
under Rule 462(e) of the 1933 Act Regulations (“Rule 462(e)”). The “Registration
Statement,” as of any time, means such registration statement as amended by any
post-effective amendments thereto at such time, including the exhibits and any
schedules thereto at such time, the documents incorporated or deemed to be
incorporated by reference therein at such time pursuant to Item 12 of Form S-3
under the 1933 Act and the documents otherwise deemed to be a part thereof as of
such time pursuant to Rule 430B of the 1933 Act Regulations (“Rule 430B”);
provided, however, that the “Registration Statement” without reference to a time
means such registration statement as amended by any post-effective amendments
thereto as of the time of the first contract of sale for the Shares, which time
shall be considered the “new effective date” of the Registration Statement with
respect to the Shares within the meaning of paragraph (f)(2) of Rule 430B (“Rule
430B(f)(2)”), including the exhibits and schedules thereto at such time, the
documents incorporated or deemed to be incorporated by reference therein at such
time pursuant to Item 12 of Form S-3 under the 1933 Act and the documents
otherwise deemed to be a part thereof as of such time pursuant to Rule 430B. The
base prospectus filed as part of such automatic shelf registration statement, as
amended in the form in which it has been filed most recently with the Commission
in accordance with Section 3(b) or 3(c) hereof, including the documents
incorporated or deemed incorporated by reference therein pursuant to Item 12 of
Form S-3 under the 1933 Act, is referred to herein as the “Base Prospectus.” The
Base Prospectus, as amended by any applicable pricing supplement thereto, in the
form the Base Prospectus and any such pricing supplement are first furnished to
the Agent for use in connection with the offering and sale of Shares, are
collectively referred to herein as the “Prospectus.” For purposes of this
Agreement, all references to the Registration Statement, any preliminary
prospectus or the Prospectus or any amendment or supplement thereto shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (or any successor system)
(“EDGAR”).



--------------------------------------------------------------------------------

As used in this Agreement:

“Applicable Time” means, with respect to any offer and sale of Shares, the time
immediately prior to the first contract of sale for such Shares, or such other
time as agreed by the applicable Selling Stockholders and the Agent.

“General Disclosure Package” means each Issuer General Use Free Writing
Prospectus, if any, issued prior to the Applicable Time, the most recent
Prospectus filed with the Commission in accordance with Section 3(b) or 3(c)
hereof that is distributed to investors prior to the Applicable Time and the
number of Shares and the initial offering price per Share, all considered
together.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), including, without
limitation, any “free writing prospectus” (as defined in Rule 405) relating to
the Shares that is (i) required to be filed with the Commission by the Company,
(ii) a “road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission, or
(iii) exempt from filing with the Commission pursuant to Rule 433(d)(5)(i)
because it contains a description of the Shares or of the offering thereof that
does not reflect the final terms, in each case in the form filed or required to
be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g).

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus approved by the Agent pursuant to Section 3(k) hereof that is
furnished to the Agent for general distribution to investors, as evidenced by
communications between the Company and the Agent.

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the 1933 Act, the 1934 Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board (the “PCAOB”) and, as
applicable, the rules of the Nasdaq Global Select Market (“Exchange Rules”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “made,” “stated” or “referred to”
(or other references of like import) in the Registration Statement, any
preliminary prospectus or the Prospectus shall be deemed to include all such
financial statements and schedules and other information incorporated or deemed
incorporated by reference in the Registration Statement, any preliminary
prospectus or the Prospectus, as the case may be, prior to the Applicable Time
relating to the particular Shares; and all references in this Agreement to
amendments or supplements to the Registration Statement, any preliminary
prospectus or the Prospectus shall be deemed to include the filing of any
document under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and the rules and regulations promulgated thereunder (the “1934 Act
Regulations”) incorporated or deemed to be incorporated by reference in the
Registration Statement, such preliminary prospectus or the Prospectus, as the
case may be, at or after the Applicable Time relating to the particular Shares.
Unless otherwise specified, a reference to a “Rule” is to the indicated rule
under the 1933 Act.

Section 1.

(a) Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Agent as follows:

(i)    Compliance of the Registration Statement, the Prospectus and Incorporated
Documents. The Company meets the requirements for use of Form S-3 under the 1933
Act. The Registration Statement is an automatic shelf registration statement
under Rule 405 and the Shares have been and remain eligible for registration by
the Company on such automatic shelf registration statement. Each of the
Registration

 

2



--------------------------------------------------------------------------------

Statement and any post-effective amendment thereto has become effective under
the 1933 Act. No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the 1933
Act, no notice of objection of the Commission to the use of the Registration
Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2) of
the 1933 Act Regulations (“Rule 401(g)(2)”) has been received by the Company, no
order preventing or suspending the use of any preliminary prospectus or the
Prospectus or any amendment or supplement thereto has been issued and no
proceedings for any of those purposes have been instituted or are pending or, to
the Company’s knowledge, contemplated. The Company has complied with each
request (if any) from the Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time of its effectiveness and as of each deemed effective date with respect
to the Agent pursuant to Rule 430B(f)(2), complied in all material respects with
the requirements of the 1933 Act and the 1933 Act Regulations. Each of any
preliminary prospectus and the Prospectus and any amendment or supplement
thereto, at the time it was filed with the Commission, complied in all material
respects with the requirements of the 1933 Act and the 1933 Act Regulations and
is identical to the electronically transmitted copy thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, any preliminary prospectus and the Prospectus, when they
became effective or at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the 1934 Act Regulations.

(ii)    Filing Fees. The Company has paid or shall pay the required Commission
filing fees relating to the Shares within the time required by Rule 456(b)(1)
and otherwise in accordance with Rules 456(b) and 457(r).

(iii)    Well-Known Seasoned Issuer. (A) At the original effectiveness of the
Registration Statement, (B) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), (C) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c)) made any offer relating to the Shares in reliance on the
exemption of Rule 163, (D) at the date of this ATM Equity OfferingSM Sales
Agreement and any Terms Agreement, and (E) at each Applicable Time, the Company
was and is a “well-known seasoned issuer,” as defined in Rule 405.

(iv)    Ineligible Issuer Status. (i) At the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and
(ii) at the date of this Agreement, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, including (x) the Company or any
other subsidiary in the preceding three years not having been convicted of a
felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 and (y) the Company in
the preceding three years not having been the subject of a bankruptcy petition
or insolvency or similar proceeding, not having had a registration statement be
the subject of a proceeding under Section 8 of the 1933 Act and not being the
subject of a proceeding under Section 8A of the 1933 Act in connection with the
offering of the Securities, all as described in Rule 405.

(v)    General Disclosure Package. As of the Applicable Time, the General
Disclosure Package did not include any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Prospectus or any Issuer Free Writing Prospectus in reliance upon and
in conformity with written information furnished to the Company by (x) the Agent
or by (y) any Selling Stockholder specifically for use therein, it being
understood and agreed that the only such information furnished by the Agent or
Selling Stockholder consists of the information described as such in
Sections 6(c) and 6(b) hereof, respectively.

 

3



--------------------------------------------------------------------------------

(vi)    Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
public offer and sale of the Shares or until any earlier date that the Company
notified or notifies the Agent as described in the next sentence, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information then contained in the Registration Statement. If
at any time following issuance of an Issuer Free Writing Prospectus, at a time
when a prospectus relating to the Shares is (or but for the exemption in Rule
172 would be) required to be delivered under the 1933 Act by the Agent, there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information then
contained in the Registration Statement or as a result of which such Issuer Free
Writing Prospectus, if republished immediately following such event or
development, would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (i) the Company has promptly notified or will promptly notify the
Agent and (ii) the Company has promptly amended or will promptly amend or
supplement such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.

(vii)    Good Standing of the Company. The Company has been duly incorporated
and is existing and in good standing under the laws of the State of Delaware,
with power and authority (corporate and other) to own and/or lease its
properties and conduct its business as described in the Registration Statement,
the General Disclosure Package and the Prospectus; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify or
to be in good standing in such other jurisdictions would not, individually or in
the aggregate, result in a material adverse effect on the condition (financial
or otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole (“Material Adverse Effect”).

(viii)    Subsidiaries. The Company’s “significant” subsidiaries, as defined in
Rule 1-02 of Regulation S-X, are Diamondback E&P LLC, Diamondback O&G LLC,
Energen Corporation (“Energen”), Energen Resources Corporation and Viper Energy
Partners LP (“Viper”) (each, a “Significant Subsidiary” and, collectively, the
“Significant Subsidiaries”). Each Significant Subsidiary is validly existing and
in good standing under the laws of the jurisdiction of its organization with the
corporate, limited liability company or limited partnership power and authority,
as applicable, to own and/or lease its properties and conduct its business as
described in the Registration Statement, the General Disclosure Package and the
Prospectus; and each such subsidiary is duly qualified to do business as a
foreign corporation, limited liability company or limited partnership, as
applicable, in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify or be in good standing in such other
jurisdictions would not result in a Material Adverse Effect; all of the shares
of common stock, limited liability company interests or limited partnership
interests, as the case may be, in each such subsidiary of the Company have been
duly authorized and validly issued in accordance with constituent documents of
each subsidiary and are fully paid (to the extent required under such
subsidiary’s limited liability company agreement or limited partnership
agreement, as the case may be) and non-assessable (except as such
non-assessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act with respect to those Significant Subsidiaries
that are limited liability companies and by Sections 17-303, 17-607 and 17-804
of the Delaware Revised Uniform Limited Partnership Act with respect to Viper);
and, except as otherwise disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus with respect to the pledge thereof in
connection with the Company’s and Viper’s respective revolving credit
facilities, the issuance and sale of 5,750,000 common units representing limited
partnership interests of Viper in connection with the closing of Viper’s initial
public offering on June 23, 2014 and the issuance of any additional common units
issued by Viper in subsequent offerings or pursuant to Viper’s equity
compensation plans, the equity interests in each such Significant Subsidiary
will be owned by the Company, directly or through subsidiaries, free from liens,
encumbrances and defects.

(ix)    The Shares. The Shares and all other outstanding shares of capital stock
of the Company have been duly authorized; the authorized equity capitalization
of the Company is as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus; all outstanding shares of capital

 

4



--------------------------------------------------------------------------------

stock of the Company, including the Shares, are validly issued, fully paid and
nonassessable, and conform to the information in the General Disclosure Package
and the Shares will conform to the description of such Shares contained in the
Prospectus; the stockholders of the Company have no preemptive rights with
respect to the Securities; and none of the outstanding shares of capital stock
of the Company have been issued in violation of any preemptive or similar rights
of any security holder. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no outstanding
(A) securities or obligations of the Company convertible into or exchangeable
for any capital stock of the Company, (B) warrants, rights or options to
subscribe for or purchase from the Company any such capital stock or any such
convertible or exchangeable securities or obligations or (C) obligations of the
Company to issue or sell any shares of capital stock, any such convertible or
exchangeable securities or obligations or any such warrants, rights or options.
The Company has not, directly or indirectly, offered or sold any of the Shares
by means of any “prospectus” (within the meaning of the 1933 Act and the Rules
and Regulations) or used any “prospectus” or made any offer (within the meaning
of the 1933 Act and the Rules and Regulations) in connection with the offer or
sale of the Shares, in each case other than the Prospectus.

(x)    Other Offerings. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, and shares issued or issuable
under the Company’s 2012 Equity Incentive Plan and the 2016 Amended and Restated
Equity Plan, the Company has not sold, issued or distributed any common shares
during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the 1933 Act.

(xi)    No Finder’s Fee. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or the Agent for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

(xii)    Registration Rights. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the 1933 Act with respect to any securities of the Company owned or to be owned
by such person or to require the Company to include such securities in the
securities registered pursuant to the Registration Statement or in any
securities being registered pursuant to any other registration statement filed
by the Company under the 1933 Act.

(xiii)    Listing. The Securities are listed on the Nasdaq Global Select Market
(“Nasdaq”).

(xiv)    Absence of Further Requirements. No consent, approval, authorization,
or order of, or filing or registration with, any person (including any
governmental agency or body or any court) is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Agreement in connection with the sale of the Shares, except such as have been
obtained, or made and such as may be required under state securities laws or by
the Financial Industry Regulatory Authority (“FINRA”).

(xv)    Title to Property. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company and its
subsidiaries have (i) good and defensible title to all of the interests in oil
and gas properties underlying the Company’s estimates of its net proved reserves
contained in the Registration Statement, the General Disclosure Package and the
Prospectus and (ii) good and marketable title to all other real and personal
property reflected in the Registration Statement, the General Disclosure Package
and the Prospectus as assets owned by them, in each case free and clear of all
liens, encumbrances and defects except such as (x) are described in the
Registration Statement, the General Disclosure Package and the Prospectus with
respect to the Company’s revolving credit facility, (y) are liens and
encumbrances under operating agreements, unitization and pooling agreements,
production sales contracts, farmout agreements and other oil and gas
exploration, participation and production agreements, in each case that secure
payment of amounts not yet due and payable for the performance of other
unmatured obligations and are of a scope and nature customary in the oil and gas
industry or arise in connection with drilling and production operations, or
(z) do not materially affect the value of the properties of the Company and its
subsidiaries and do not interfere in any material respect with the use made or
proposed to be made of such

 

5



--------------------------------------------------------------------------------

properties by the Company or its subsidiaries; any other real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not interfere in any material respect with the use made and
proposed to be made of such property and buildings by the Company or its
subsidiaries; and the working interests derived from oil, gas and mineral leases
or mineral interests that constitute a portion of the real property held or
leased by the Company and its subsidiaries, reflect in all material respects the
rights of the Company and its subsidiaries to explore, develop or produce
hydrocarbons from such real property in the manner contemplated by the
Registration Statement, the General Disclosure Package and the Prospectus, and
the care taken by the Company and its subsidiaries with respect to acquiring or
otherwise procuring such leases or other property interests was generally
consistent with standard industry practices in the areas in which the Company
and its subsidiaries operate for acquiring or procuring leases and interests
therein to explore, develop or produce hydrocarbons. With respect to interests
in oil and gas properties obtained by or on behalf of the Company and its
subsidiaries that have not yet been drilled or included in a unit for drilling,
the Company and its subsidiaries have carried out such title investigations in
accordance with the reasonable practice in the oil and gas industry in the areas
in which the Company and its subsidiaries operate.

(xvi)     Rights-of-Way. The Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Company to conduct its business
in the manner described in the Registration Statement, the General Disclosure
Package and the Prospectus, subject to qualifications as may be set forth in the
Registration Statement, the General Disclosure Package and the Prospectus,
except where failure to have such rights-of-way would not have, individually or
in the aggregate, a Material Adverse Effect.

(xvii)    Reserve Engineers. Ryder Scott Company, L.P., a reserve engineer that
prepared reserve reports on estimated net proved oil and natural gas reserves
held by the Company as of December 31, 2017, December 31, 2016 and December 31,
2015 was, as of the date of preparation of such reserve reports, and is, as of
the date hereof, an independent petroleum engineer with respect to the Company.

(xviii)    Reserve Report Information. The information contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding estimated proved reserves is based upon the reserve reports prepared
by Ryder Scott Company, L.P. The information provided to Ryder Scott Company,
L.P. by the Company, including, without limitation, information as to:
production, costs of operation and development, current prices for production,
agreements relating to current and future operations and sales of production,
was true and correct in all material respects on the dates that such reports
were made. Such information was provided to Ryder Scott Company, L.P. in
accordance with all customary industry practices.

(xix)    Reserve Reports. The reserve reports prepared by Ryder Scott Company,
L.P. setting forth the estimated proved reserves attributed to the oil and gas
properties of the Company accurately reflect in all material respects the
ownership interests of the Company in the properties therein. Other than normal
production of reserves, intervening market commodity price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other facts, in each case in the ordinary
course of business, and except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company is not aware of any
facts or circumstances that would result in a material adverse change in the
aggregate net reserves, or the present value of future net cash flows therefrom,
as described in the Registration Statement, the General Disclosure Package, the
Prospectus and the reserve reports; and estimates of such reserves and present
values as described in the Registration Statement, the General Disclosure
Package and the Prospectus and reflected in the reserve reports comply in all
material respects with the applicable requirements of Regulation S-X and Subpart
1200 of Regulation S-K under the Securities Act.

(xx)    Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement and the sale of the Shares
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default or a Debt Repayment Triggering Event (as defined below)
under, or result in the imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to,
(i) the charter or by-laws or similar organizational documents of the Company or
any of its subsidiaries, (ii) any statute, rule, regulation or order of any
governmental

 

6



--------------------------------------------------------------------------------

agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their properties, or (iii) any
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the properties of the Company or any of its subsidiaries is subject,
except in the case of clauses (ii) and (iii), for any breaches, violations,
defaults, liens, charges or encumbrances, which, individually or in the
aggregate, would not result in a Material Adverse Effect; a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture, or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

(xxi)    Absence of Existing Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is in violation of its respective charter, by-laws or
similar organizational documents or in default (or with the giving of notice or
lapse of time would be in default) under any existing obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument to which any of them is a party or by
which any of them is bound or to which any of the properties of any of them is
subject, except such defaults that would not, individually or in the aggregate,
result in a Material Adverse Effect.

(xxii)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xxiii)    Possession of Licenses and Permits. The Company and its subsidiaries
possess all adequate certificates, authorizations, franchises, licenses and
permits issued by appropriate federal, state, local or foreign regulatory bodies
(collectively, “Licenses”) necessary or material to the conduct of the business
now conducted or proposed in the Registration Statement, the General Disclosure
Package and the Prospectus to be conducted by them, except where the failure to
have obtained the same would not result in a Material Adverse Effect. The
Company and each of its subsidiaries are in compliance with the terms and
conditions of all such Licenses, except where the failure to so comply would
not, individually or in the aggregate, result in a Material Adverse Effect, and
have not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company or any
of its subsidiaries, would, individually or in the aggregate, result in a
Material Adverse Effect.

(xxiv)    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that would result in a Material Adverse Effect.

(xxv)    Possession of Intellectual Property. The Company and its subsidiaries
own, possess or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know-how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, and have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights that, if determined adversely to the Company or any
of its subsidiaries, would, individually or in the aggregate, result in a
Material Adverse Effect.

(xxvi)    Environmental Laws. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, (a)(i) none of the Company
nor any of its subsidiaries is in violation of, and does not have any liability
under, any federal, state, local or non-U.S. statute, law, rule, regulation,
ordinance, code, other requirement or rule of law (including common law), or
decision or order of any domestic or foreign governmental agency, governmental
body or court, relating to pollution, to the use, handling, transportation,
treatment, storage, discharge, disposal or release of Hazardous Substances (as
defined below), to the protection or restoration of the environment or natural
resources, to health and safety including as such relates to exposure to
Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”) that would, individually or in the aggregate, have a
Material Adverse Effect, (ii) to the knowledge of the Company, neither the
Company nor any of its subsidiaries own, occupy, operate or use any real
property contaminated with Hazardous Substances, (iii) neither the Company nor

 

7



--------------------------------------------------------------------------------

any of its subsidiaries is conducting or funding any investigation, remediation,
remedial action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) to the knowledge of the Company, neither the Company nor any
of its subsidiaries is liable or allegedly liable for any release or threatened
release of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) neither the Company nor any of its subsidiaries is subject to
any pending, or to the Company’s knowledge threatened, claim by any governmental
agency or governmental body or person arising under Environmental Laws or
relating to Hazardous Substances, and (vi) the Company and its subsidiaries have
received and are in compliance with all, and have no liability under any,
permits, licenses, authorizations, identification numbers or other approvals
required under applicable Environmental Laws to conduct their business, except
in each case covered by clauses (i)-(vi) such as would not, individually or in
the aggregate, result in a Material Adverse Effect; (b) to the knowledge of the
Company and its subsidiaries there are no facts or circumstances that would
reasonably be expected to result in a violation of, liability under, or claim
pursuant to any Environmental Law that would result in a Material Adverse
Effect; and (c) in the ordinary course of its business, the Company and its
subsidiaries periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of the Company, and, on the basis of such
evaluation, the Company and its subsidiaries have reasonably concluded that such
Environmental Laws will not, individually or in the aggregate, result in a
Material Adverse Effect. For purposes of this subsection “Hazardous Substances”
means (A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials, polychlorinated biphenyls
and mold, and (B) any other chemical, material or substance defined or regulated
as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.

(xxvii)    Cybersecurity. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, (a)(i) there has been no security
breach or incident, unauthorized access or disclosure, or other compromise of or
relating to any of the Company’s and its subsidiaries’ information technology
and computer systems, networks, hardware, software, data and data-bases
(including the data and information of their respective customers, employees,
suppliers, vendors and any third party data maintained, processed or stored by
the Company and its subsidiaries, and any such data processed or stored by third
parties on behalf of the Company or its subsidiaries), equipment or technology
(collectively, “IT Systems and Data”) and (ii) the Company and its subsidiaries
have not been notified of, and have no knowledge of any event or condition that
would reasonably be expected to result in, any security breach or incident,
unauthorized access or disclosure or other compromise to their IT Systems and
Data; (b) the Company and its subsidiaries are presently in compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification; and (c) the Company
and its subsidiaries have implemented appropriate controls, policies,
procedures, and technological safeguards to maintain and protect the integrity,
continuous operation, redundancy and security of their IT Systems and Data
reasonably consistent with industry standards and practices, or as required by
applicable regulatory standards.

(xxviii)    Accurate Disclosure; Exhibits. The statements in the Registration
Statement, the General Disclosure Package and the Prospectus under the heading
“Description of Capital Stock,” insofar as such statements summarize legal
matters, agreements, documents or legal or regulatory proceedings discussed
therein, are accurate and fair summaries, in all material respects, of such
legal matters, agreements, documents or legal or regulatory proceedings and
present the information required to be shown. There are no contracts or
documents which are required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus pursuant to Form S-3 or to be filed
as exhibits to the Registration Statement pursuant to Item 601 of Regulation S-K
which have not been so described or filed as required, except for such exhibits
as would not have a Material Adverse Effect.

(xxix)    Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

 

8



--------------------------------------------------------------------------------

(xxx)    Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.

(xxxi)    Actively-Traded Security. The Common Stock is an “actively-traded
security” exempted from the requirements of Rule 101 of Regulation M under the
1934 Act by subsection (c)(1) of such rule.

(xxxii)    Internal Controls and Compliance with Sarbanes-Oxley. The Company,
its subsidiaries and the Company’s Board of Directors (the “Board”) are in
compliance with all applicable provisions of Sarbanes-Oxley and Exchange Rules.
The Company maintains a system of internal controls, including, but not limited
to, disclosure controls and procedures, internal controls over accounting
matters and financial reporting, an internal audit function and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with the applicable Securities Laws and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles (“GAAP”) and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Internal Controls are
overseen by the Audit Committee (the “Audit Committee”) of the Board in
accordance with Exchange Rules. The Company has not publicly disclosed or
reported to the Audit Committee or the Board, and within the next 135 days the
Company does not reasonably expect to publicly disclose or report to the Audit
Committee or the Board, a significant deficiency, material weakness, change in
Internal Controls or fraud involving management or other employees who have a
significant role in Internal Controls, any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would
result in a Material Adverse Effect.

(xxxiii)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the 1934 Act) that is designed to ensure that information required
to be disclosed by the Company in reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management, as appropriate to allow timely decisions regarding
required disclosure. The Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the 1934 Act.

(xxxiv)    Litigation. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no pending actions,
suits or proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) against or affecting the
Company, any of its subsidiaries or any of their respective properties that, if
determined adversely to the Company or any of its subsidiaries, would,
individually or in the aggregate, result in a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement, or which are otherwise material in the context
of the sale of the Shares; and no such actions, suits or proceedings (including
any inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are, to the Company’s knowledge, threatened or
contemplated.

(xxxv)    Financial Statements. The historical financial statements included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates shown and the results of
operations and cash flows of the Company and its consolidated subsidiaries for
the periods shown, and such financial statements have been prepared in
conformity with GAAP, applied on a consistent basis; and the pro forma financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus have been prepared in
accordance with the applicable accounting requirements of Regulation S-X under
the 1933 Act, the assumptions used in preparing the pro forma financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, the related pro forma adjustments give

 

9



--------------------------------------------------------------------------------

appropriate effect to those assumptions, and the pro forma columns therein
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts. Grant Thornton LLP has certified the
audited financial statements of the Company included or incorporated by
reference in the Registration Statement, General Disclosure Package and the
Prospectus, and is an independent registered public accounting firm with respect
to the Company within the Rules and Regulations and as required by the 1933 Act,
the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and the
applicable rules and guidance from the PCAOB. The other financial and
statistical data included in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly, in all material respects, the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company. The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
“variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus. There are no
financial statements that are required to be included in the Registration
Statement, the General Disclosure Package or the Prospectus that are not
included as required. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement,
General Disclosure Package and the Prospectus fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(xxxvi)    Financial Statements of Energen. The historical financial statements
and related notes of Energen and its subsidiaries required by Rule 3-05 of
Regulation S-X incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus were audited, as described
therein, by PricewaterhouseCoopers LLP.

(xxxvii)    No Material Adverse Change in Business. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the end of the period covered by the latest audited financial statements
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus (i) there has been no change, nor any
development or event involving a prospective change, in the condition (financial
or otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries, taken as a whole, that is material and adverse,
(ii) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock, (iii) there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company or any of its
subsidiaries, (iv) there has been no material transaction entered into and there
is no material transaction that is probable of being entered into by the Company
or any of its subsidiaries other than transactions in the ordinary course of
business and (v) there has been no obligation, direct or contingent, that is
material to the Company or any of its subsidiaries taken as a whole, incurred by
the Company or any of its subsidiaries, except obligations incurred in the
ordinary course of business.

(xxxviii)    Investment Company Act. The Company is not and, after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof as described in the Registration Statement, the General Disclosure
Package and the Prospectus, will not be an “investment company” as defined in
the Investment Company Act of 1940 (the “Investment Company Act”).

(xxxix)    Ratings. No “nationally recognized statistical rating organization”
as such term is defined for purposes of Section 3(a)(62) of the 1934 Act has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company.

(xl)    Insurance. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and its subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as the Company reasonably believes are
adequate for the conduct of their business. All such policies of insurance
insuring the Company and its subsidiaries are in full force and effect. The
Company and its subsidiaries are in compliance with the terms of such policies
and instruments in all material respects; and there are no material claims by
the Company or its subsidiaries under any such policy or instrument as to which
any insurance company is denying liability or

 

10



--------------------------------------------------------------------------------

defending under a reservation of rights clause. Neither the Company nor any of
its subsidiaries has any reason to believe that any of them will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

(xli)    Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not result in a Material Adverse Effect); and, except as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and its subsidiaries have paid all taxes (including any assessments,
fines or penalties) required to be paid by them, except for any such taxes,
assessments, fines or penalties currently being contested in good faith or as
would not, individually or in the aggregate, result in a Material Adverse
Effect.

(xlii)    Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among the Company or its subsidiaries on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or its subsidiaries on the other hand, which is required to be
described in the General Disclosure Package which is not so described therein.
The Prospectus will contain the same description of the matters set forth in the
preceding sentence contained in the General Disclosure Package.

(xliii)    ERISA. The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) which has been established
or maintained by the Company or any of its subsidiaries, and the trust forming
part of each such plan which is intended to be qualified under Section 401 of
the Internal Revenue Code of 1986, as amended, is so qualified; each of the
Company and its subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; neither the Company nor any of its subsidiaries maintain
or are required to contribute to a “welfare plan” (as defined in Section 3(1) of
ERISA) which provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in
Section 602 of ERISA)); each pension plan and welfare plan established or
maintained by the Company and/or any of its subsidiaries are in compliance with
the currently applicable provisions of ERISA, except where the failure to comply
would not result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries have incurred or would reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063 or 4064 of ERISA, or any other liability under Title IV of
ERISA.

(xliv)    No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor any director, officer or employee of the Company or any of its subsidiaries,
nor, to the knowledge of the Company or any of its subsidiaries, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offense under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

11



--------------------------------------------------------------------------------

(xlv)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the applicable anti-money
laundering statutes of all jurisdictions where the Company or any of its
subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company or any of its subsidiaries, threatened.

(xlvi)    Compliance with OFAC. Neither the Company nor any of its subsidiaries,
directors, officers or employees, nor, to the knowledge of the Company or any of
its subsidiaries, any agent, affiliate or other person associated with or acting
on behalf of the Company or any of its subsidiaries is currently the subject or
the target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, the Swiss Secretariat of Economic Affairs, the Hong Kong
Monetary Authority, the Monetary Authority of Singapore or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Syria and Crimea (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, or knowingly contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as agent, underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in, and are not now knowingly engaged in
and will not knowingly engage in, any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.

Any certificate signed by any officer or other authorized signatory of the
Company and delivered to the Agent or to counsel for the Agent shall be deemed a
representation and warranty by the Company to the Agent as to the matters
covered thereby.

(b) Representations and Warranties of the Selling Stockholders. Each of the
Selling Stockholders represents and warrants to, severally and not jointly and
solely as to itself, and agrees with, the Agent, as follows:

(i)    Title to Securities. Such Selling Stockholder is the record and
beneficial owner of the Shares to be sold by such Selling Stockholder, such
Shares are free and clear of all liens, encumbrances, equities and claims and,
as applicable, such Selling Stockholder has duly endorsed the Shares to be sold
by it in blank, and assuming that the Agent or such other purchaser acquires its
interest in the Shares to be sold by it without notice of any adverse claim
(within the meaning of Section 8-105 of the New York Uniform Commercial Code
(the “UCC”), the Agent or such other purchaser, by purchasing the Shares to be
delivered on the applicable Settlement Date, by making payment therefor as
provided herein, and having the Shares to be sold by it credited to the
securities account of the Agent or such other purchaser maintained with The
Depository Trust Company or such other securities intermediary, will have
acquired a security entitlement (within the meaning of Section 8-102(a)(17) of
the UCC) to the Shares to be sold by such Selling Stockholder purchased by the
Agent or such other purchaser, and no action based on an adverse claim (within
the meaning of Section 8-105 of the UCC) may be asserted against the Agent or
such other purchaser with respect to the Shares to be sold by such Selling
Stockholder. Such Selling Stockholder has good and valid title to all of the
Shares to be delivered by such Selling Stockholder.

 

12



--------------------------------------------------------------------------------

(ii)    Absence of Further Requirements. No consent, approval, authorization or
order of, or filing with, any person (including any governmental agency or body
or any court) is required to be obtained or made by such Selling Stockholder for
the consummation of the transactions contemplated by this Agreement in
connection with the offering and sale of the Shares to be sold by such Selling
Stockholder, except (A) such as have been obtained and made under the 1933 Act
or the Rules and Regulations; (B) such as may be required under state securities
laws; or (C) which, individually or in the aggregate, would not have a material
adverse effect on the ability of such Selling Stockholder to consummate the
transactions contemplated by this Agreement.

(iii)    Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement and the consummation of
the transactions herein contemplated will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, or result in
the imposition of any lien, charge or encumbrance upon any property or assets of
such Selling Stockholder pursuant to (i) any statute, rule, regulation or order
of any governmental agency or body or any court having jurisdiction over such
Selling Stockholder or any of its properties, (ii) any agreement or instrument
to which such Selling Stockholder is a party or by which such Selling
Stockholder is bound or to which any of the properties of such Selling
Stockholder is subject, or (iii) the certificate of formation, certificate of
limited partnership, limited liability company agreement and limited partnership
agreement, as applicable, or similar constituent, governing or organizational
document of such Selling Stockholder, except in the case of clauses (i) and
(ii), for any breaches, violations, defaults, liens, charges or encumbrances,
which, individually or in the aggregate, would not have a material adverse
effect on the ability of such Selling Stockholder to consummate the transactions
contemplated by this Agreement.

(iv)    General Disclosure Package. As of the Applicable Time, neither (A) the
General Disclosure Package nor (B) any individual Limited Use Issuer Free
Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements herein, in the light
of the circumstances under which they were made, not misleading. Notwithstanding
anything herein to the contrary, the provisions of this Section 1(b)(iv) apply
only to the extent that any statements in or omissions from the General
Disclosure Package or any individual Limited Use Issuer Free Writing Prospectus
are made in reliance upon and in conformity with written information relating
to, and furnished by, such Selling Stockholder specifically and expressly for
use therein, it being understood and agreed that the only such information
furnished by such Selling Stockholder consists of the information included in
the Prospectus under the heading “Selling Stockholders” (such information, the
“Selling Stockholder Information”).

(v)    No Undisclosed Material Information. The sale of the Shares by such
Selling Stockholder pursuant to this Agreement is not prompted by any
information concerning the Company or any of its subsidiaries that is not set
forth in the General Disclosure Package.

(vi)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by such Selling Stockholder.

Any certificate signed by any officer or other authorized signatory of any
Selling Stockholder and delivered to the Agent or to counsel for the Agent shall
be deemed a representation and warranty by such Selling Stockholder to the Agent
as to the matters covered thereby.

Section 2. Sale and Delivery of Shares.

(a)    Subject to the terms and conditions set forth herein, the Selling
Stockholders agree to issue and sell Shares through the Agent acting as sales
agent or directly to the Agent acting as principal from time to time. Sales of
the Shares, if any, through the Agent acting as sales agent or directly to the
Agent acting as principal will be made by means of ordinary brokers’
transactions on Nasdaq or otherwise at market prices prevailing at the time of
sale, at prices related to prevailing market prices or at negotiated prices.

 

13



--------------------------------------------------------------------------------

(b)    The Shares are to be sold to the Agent on an agented basis on any day
(other than a day on which Nasdaq is scheduled to close prior to its regular
weekday closing time) (each, a “Trading Day”) on which (i) a Selling Stockholder
has instructed the Agent to make such sales and (ii) the Company and each of the
Selling Stockholders, as applicable, has satisfied its covenants and conditions
specified in Sections 4 and 5 hereof. On any Trading Day, any of the Selling
Stockholders may sell Shares through the Agent and, if any Selling Stockholder
determines to do so, shall instruct the Agent by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged by the
Agent) as to the maximum number of Shares to be sold on such Trading Day and the
minimum price per Share at which such Shares may be sold. Subject to the terms
and conditions specified herein (including, without limitation, the accuracy of
the representations and warranties of the Company and the Selling Stockholders
and the performance by the Company and each of the Selling Stockholders, as
applicable, of its covenants and other obligations contained herein and the
satisfaction of the additional conditions specified in Section 5 hereof), the
Agent shall use its commercially reasonable efforts, consistent with its normal
trading and sales practices and applicable law and regulations, to sell all of
the Shares so designated by the Selling Stockholders as sales agent in
accordance with such instruction. The Selling Stockholders and the Agent each
acknowledge and agree that (A) there can be no assurance that the Agent will be
successful in selling any Shares and (B) the Agent will not incur any liability
or obligation to the Selling Stockholders if it fails to sell Shares for any
reason other than a failure to use its commercially reasonable efforts,
consistent with its normal trading and sales practices and applicable law and
regulations, to sell such Shares as required by this Agreement.

(c)    The Selling Stockholders or the Agent through whom the sale of Shares are
to be made as sales agent on any Trading Day may, upon notice to the other party
hereto by telephone (confirmed promptly by telecopy or email, which confirmation
will be promptly acknowledged by the receiving party), suspend the offering of
Shares with respect to which the Agent is acting as sales agent for any reason
and at any time; provided, however, that such suspension shall not affect or
impair the parties’ respective obligations with respect to the Shares sold, or
with respect to Shares that such Selling Stockholders have agreed to sell,
hereunder prior to the giving of such notice.

(d)    The gross sales price of any Shares sold pursuant to this Agreement by
the Agent acting as sales agent of the Selling Stockholders shall be equal to,
in the discretion of the Agent, but subject to the specific instructions of the
Selling Stockholders, the market price prevailing at the time of sale for the
Shares sold by the Agent on Nasdaq or otherwise, at prices related to prevailing
market prices or at negotiated prices. The compensation payable to the Agent for
sales of Shares with respect to which the Agent acts as sales agent shall be up
to 2.0% of the gross sales price for such Shares. The remaining proceeds, after
further deduction for any transaction fees, transfer taxes or similar taxes or
fees imposed by any Governmental Entity or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the applicable
Selling Stockholders for such sales (the “Net Proceeds”). The Agent shall notify
the Selling Stockholders as promptly as practicable if any deduction referenced
in the preceding sentence will be made. Notwithstanding the foregoing, in the
event the Selling Stockholders engage the Agent as sales agent for the sale of
Shares that would constitute a “distribution” within the meaning of Rule 100 of
Regulation M under the 1934 Act, the Selling Stockholders and the Agent will
agree to compensation for the Agent that is customary for such sales.

(e)    If acting as sales agent hereunder, the Agent shall provide written
confirmation to the Selling Stockholders following the close of trading on
Nasdaq on each Trading Day on which Shares are sold under this Agreement setting
forth the number of Shares sold on such day, the aggregate gross sales proceeds
of the Shares, the aggregate Net Proceeds to any of the Selling Stockholders and
the aggregate compensation payable by such Selling Stockholders to the Agent
with respect to such sales.

(f)    Under no circumstances shall the aggregate gross sales price or number,
as the case may be, of Shares offered or sold pursuant to this Agreement, or
which are the subject of instructions to the Agent as sales agent pursuant to
Section 2(b) hereof, exceed the aggregate gross sales price or number, as the
case may be, of Shares (i) referred to in the preamble paragraph of this
Agreement, as reduced by prior sales of Shares under this Agreement,
(ii) available for sale under the Registration Statement or (iii) duly
authorized from time to time to be issued and sold under this Agreement by the
Selling Stockholders or approved for listing on Nasdaq, and, in each case
referred to in clause (ii) and (iii), notified to the Agent in writing. In
addition, under no circumstances shall any Shares with respect to which the
Agent acts as sales agent be offered or sold, or be the subject of instructions
to the Agent as sales agent pursuant to Section 2(b) hereof, at a price lower
than the minimum price therefor duly authorized from time to time by the Selling
Stockholders and notified to the Agent in writing. The Agent shall have no
responsibility for maintaining records with respect to Shares available for sale
under the Registration Statement or for determining the aggregate gross sales
price, number or minimum price of Shares duly authorized by the Selling
Stockholders.

 

14



--------------------------------------------------------------------------------

(g)    If the exemptive provisions set forth in Regulation M under the 1934 Act
are not satisfied with respect to the Company or the Shares, the Company shall
promptly notify the Agent and future offers and sales of Shares through the
Agent on an agented basis under this Agreement shall be suspended until that or
other exemptive provisions have been satisfied in the judgment of each party.

(h)    Settlement for sales of Shares will occur on the second business day that
is also a Trading Day following the trade date on which such sales are made,
unless another date shall be agreed to in writing by the Selling Stockholders
and the Agent (each such day, a “Settlement Date”). On each Settlement Date for
the sale of Shares through the Agent as sales agent, such Shares shall be
delivered by the Selling Stockholders to the Agent in book-entry form to the
Agent’s account at The Depository Trust Company against payment by the Agent of
the Net Proceeds from the sale of such Shares in same day funds delivered to an
account designated by the applicable Selling Stockholders. If any of the Selling
Stockholders shall default on its obligation to deliver Shares through the Agent
as sales agent on any Settlement Date, such Selling Stockholder shall
(i) indemnify and hold the Agent harmless against any loss, claim or damage
arising from or as a result of such default by such Selling Stockholder and
(ii) pay the Agent any commission to which it would otherwise be entitled absent
such default.

(i)    Notwithstanding any other provision of this Agreement, the Selling
Stockholders shall not offer or sell, or instruct the Agent to offer or sell,
any Shares through the Agent as sales agent (and, by notice to the Agent given
by telephone (confirmed promptly by telecopy or email), shall cancel any
instructions for any such offer or sale of any Shares prior to the commencement
of the periods referenced below), and the Agent shall not be obligated to make
any such offer or sale of Shares, (i) during any period in which any of the
Selling Stockholders is, or could be deemed to be, in possession of material
non-public information or (ii) at any time during the period commencing on the
10th business day prior to the time the Company issues a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other operating results for a fiscal period or periods (each, an “Earnings
Announcement”) through and including the time that is 24 hours after the time
that the Company files a Quarterly Report on Form 10-Q or an Annual Report on
Form 10-K (a “Filing Time”) that includes consolidated financial statements as
of and for the same fiscal period or periods, as the case may be, covered by
such Earnings Announcement.

(j)    The Agent shall not have any obligation to purchase Shares as principal,
whether from the Selling Stockholders or otherwise, unless the Selling
Stockholders and the Agent agree as set forth below. Shares purchased from the
Selling Stockholders by the Agent as principal shall be made in accordance with
terms agreed upon between the Agent and the Selling Stockholders as evidenced by
a Terms Agreement. The Agent’s commitment to purchase Shares from the Selling
Stockholders as principal shall be deemed to have been made on the basis of the
accuracy of the representations and warranties of the Company set forth in this
ATM Equity OfferingSM Sales Agreement and of the Selling Stockholders set forth
in this ATM Equity OfferingSM Sales Agreement and any Terms Agreement, and
performance by the Company and each of the Selling Stockholders of its covenants
and other obligations contained herein and shall be subject to the terms and
conditions set forth herein; provided, however, that the Company shall be under
no obligation to enter into any Terms Agreement or to deliver any additional
certificates, opinions, letters of counsel, accountants’ letters, reserve
engineer comfort letters or any other deliverables to the Agent, the Selling
Stockholders or any third party in connection with entry into any Terms
Agreement or any similar agreement by the Agent and the Selling Stockholders
providing for the purchase of the Shares by the Agent, as principal, from the
Selling Stockholders. In the event of a conflict between the terms of this ATM
Equity OfferingSM Sales Agreement and a Terms Agreement, as such terms apply
solely to the Agent and/or the Selling Stockholders, the terms of such Terms
Agreement shall control.

Section 3. Covenants. Each of the Company and, solely with respect to Sections
3(k), 3(l) and 3(m), the Selling Stockholders agrees with the Agent that:

(a)    Compliance with Securities Regulations and Commission Requests. The
Company, subject to Sections 3(b) and 3(c) hereof, will comply with the
requirements of Rule 430B, and will notify the Agent immediately, and confirm
the notice in writing, (i) when any post-effective amendment to the Registration
Statement or any new registration statement relating to the Shares shall become
effective or any amendment or supplement to

 

15



--------------------------------------------------------------------------------

the Prospectus shall have been filed (other than an amendment or supplement
providing solely for the determination of the terms of an offering of securities
unless related to an offering of Shares), (ii) of the receipt of any comments
from the Commission, (iii) of any request by the Commission for any amendment to
the Registration Statement or any amendment or supplement to the Prospectus,
including any document incorporated by reference therein, or for additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any post-effective amendment
thereto or any notice of objection to the use of the Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) or of the
issuance of any order preventing or suspending the use of any preliminary
prospectus or the Prospectus or any amendment or supplement thereto, or of the
suspension of the qualification of any Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(d) or 8(e) of the 1933
Act concerning the Registration Statement and (v) if the Company becomes the
subject of a proceeding under Section 8A of the 1933 Act in connection with any
offering of Shares. The Company will effect all filings required under Rule
424(b) of the 1933 Act Regulations (“Rule 424(b)”), in the manner and within the
time period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and
will take such steps as it deems necessary to ascertain promptly whether the
form of prospectus transmitted for filing under Rule 424(b) was received for
filing by the Commission and, in the event that it was not, it will promptly
file such prospectus. The Company will make every reasonable effort to prevent
the issuance of any stop, prevention or suspension order and, if any such order
is issued, to obtain the lifting thereof at the earliest possible moment. In the
event of any issuance of a notice of objection, by the Commission, the Company
shall take all necessary action to permit offers and sales of Shares by or
through the Agent, including, without limitation, amending the Registration
Statement or filing a new shelf registration statement relating thereto. The
Company shall pay the required Commission filing fees relating to the Shares
prior to the effective date of this agreement.

(b)    Continued Compliance with Securities Laws. The Company will comply with
the 1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act
Regulations so as to permit the completion of sales of Shares as contemplated in
this Agreement and in the Registration Statement, the General Disclosure Package
and the Prospectus. If any event shall occur or condition shall exist as a
result of which it is necessary, in the opinion of counsel for the Agent,
counsel for the Selling Stockholders or counsel to the Company, to (i) amend the
Registration Statement in order that the Registration Statement will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) amend the Registration Statement or amend or supplement the General
Disclosure Package or the Prospectus in order that the Registration Statement,
the General Disclosure Package or the Prospectus, as the case may be, will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a purchaser or
(iii) amend the Registration Statement or amend or supplement the General
Disclosure Package or the Prospectus, as the case may be, including, without
limitation, the filing of any document incorporated by reference therein, in
order to comply with the requirements of the 1933 Act, the 1933 Act Regulations,
the 1934 Act or the 1934 Act Regulations, the Company will promptly (A) give the
Agent written notice of such event or condition, (B) prepare any amendment or
supplement as may be necessary to correct such statement or omission or to
comply with such requirements and, a reasonable amount of time prior to any
proposed filing or use, furnish the Agent with copies of any such amendment or
supplement and (C) file with the Commission any such amendment or supplement and
use its reasonable best efforts to have any amendment to the Registration
Statement declared effective by the Commission as soon as possible if the
Company is no longer eligible to file an automatic shelf registration statement;
provided, however, that the Company shall not file or use any such amendment or
supplement to which the Agent or counsel for the Agent shall reasonably object.

(c)    Filing or Use of Amendments and Supplements. The Company will give the
Agent written notice of its intention to file or use any amendment to the
Registration Statement or any amendment or supplement to the General Disclosure
Package or the Prospectus (other than an amendment or supplement thereto
relating solely to the offering of securities unless related to an offering of
Shares), whether pursuant to the 1933 Act, the 1934 Act or otherwise, will, to
the extent practicable, furnish the Agent with copies of any such document a
reasonable amount of time prior to such proposed filing or use, as the case may
be.

(d)    Delivery of Registration Statements. The Company has furnished or will
deliver to the Agent and counsel for the Agent, without charge, signed copies of
the Registration Statement as originally filed and each amendment thereto
(including exhibits filed therewith or incorporated by reference therein and
documents

 

16



--------------------------------------------------------------------------------

incorporated or deemed to be incorporated by reference therein) and signed
copies of all consents and certificates of experts. The signed copies of the
Registration Statement and each amendment thereto furnished to the Agent and
counsel for the Agent will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(e)    Delivery of Prospectuses. The Company will furnish to the Agent, without
charge, upon execution of this Agreement and thereafter during the period in
which a prospectus is (or, but for the exception afforded by Rule 172 of the
1933 Act Regulations (“Rule 172”), would be) required by the 1933 Act to be
delivered in connection with any offer or sale of Shares, such number of copies
of the Prospectus (as amended or supplemented) as the Agent may reasonably
request. The Company will also furnish, upon request of the Agent copies of the
Prospectus (as amended or supplemented) to each exchange or market on which
sales of Shares were made as may be required by the rules and regulations of
such exchange or market. The Prospectus and any amendments or supplements
thereto furnished in accordance with this Section 3(e) will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

(f)    Reporting Requirements. The Company, during the period in which a
prospectus is (or, but for the exception afforded by Rule 172, would be)
required by the 1933 Act to be delivered in connection with any offer or sale of
Shares, will file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods prescribed by, and meeting the
requirements of, the 1934 Act and the 1934 Act Regulations. Additionally, the
Company shall report the use of the net proceeds from the sale of any Shares as
may be required under the 1933 Act and the 1933 Act Regulations, including, if
applicable, Rule 463 of the 1933 Act Regulations.

(g)    Blue Sky Qualifications. The Company will use its reasonable best
efforts, in cooperation with the Agent, to qualify the Shares for offering and
sale under the applicable securities laws of such states and non-U.S.
jurisdictions as the Agent may, from time to time, designate and to maintain
such qualifications in effect so long as required to complete the sale of the
Shares contemplated by this Agreement; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

(h)    Earnings Statement. The Company will timely file such reports pursuant to
the 1934 Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to the Agent the benefits contemplated by, the last paragraph
of Section 11(a) of the 1933 Act.

(i)    Listing. The Company will use its reasonable best efforts to maintain the
listing of the Shares on, and satisfy the requirements of, Nasdaq.

(j)    Notice of Certain Actions. For a period of 45 days from the date hereof,
or until such earlier date that the Agent consents to in writing, the Company
will not, without the prior written consent of the Agent, unless it gives the
Agent at least five business days’ prior written notice, (i) directly or
indirectly offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
shares of Common Stock or file any registration statement under the 1933 Act
with respect to any of the foregoing or (ii) enter into any swap or any other
agreement or transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap, agreement or transaction described in clause (i) or (ii) above is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (A) the Shares to be sold
hereunder, (B) issuances of Common Stock by the Company pursuant to the
conversion or exchange of convertible or exchangeable securities or the exercise
of warrants or options or vesting of restricted stock or restricted stock units,
in each case outstanding on the date hereof, (C) grants of employee or director
stock options, restricted stock or restricted stock units pursuant to the terms
of a plan in effect on the date hereof and described in the Registration
Statement, the General Disclosure Package and the Prospectus or issuances of
common stock pursuant to the exercise of such options or (D) any shares of
Common Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan referred to in the Registration Statement, the General
Disclosure Package and the Prospectus. Upon receipt of any written notice
contemplated above, the Agent may suspend its activity under this Agreement for
such period of time as deemed appropriate by the Agent.

 

17



--------------------------------------------------------------------------------

(k)    Issuer Free Writing Prospectuses. Each of the Company and the Selling
Stockholders agrees that, unless it obtains the prior written consent of the
Agent, it will not make any offer relating to the Shares that would constitute
an Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus,” or a portion thereof, required to be filed by the Company
with the Commission or retained by the Company under Rule 433. The Company
represents that it has treated or agrees that it will treat each such free
writing prospectus consented to by the Agent as an “issuer free writing
prospectus,” as defined in Rule 433, and that it will comply with the applicable
requirements of Rule 433 with respect thereto, including timely filing with the
Commission where required, legending and record keeping. If at any time
following issuance of an Issuer Free Writing Prospectus any event shall occur or
condition shall exist as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, any preliminary prospectus or the Prospectus or included or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances existing at that subsequent time, not misleading, the
Company will promptly notify the Agent and will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

(l)    No Stabilization or Manipulation. Each of the Company and the Selling
Stockholders agrees that neither it nor any of its affiliates will take,
directly or indirectly, any action which is designed, or would be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
Shares or to result in a violation of Regulation M under the 1934 Act.

(m)    Trading in the Common Stock. Each of the Company and the Selling
Stockholders consents to the Agent trading in the Company’s Common Stock for its
own account and for the account of its clients at the same time as sales of
Shares occur pursuant to this Agreement.

(n)    Due Diligence Review. The Company will cooperate with any due diligence
review reasonably requested by the Agent or counsel for the Agent, fully and in
a timely manner, in connections with offers and sales of Shares from time to
time, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices.

(o)    Ceasing Eligibility For Use of Automatic Shelf Registration Statement
Form. If, at any time, during the term of this Agreement, the Company receives a
notice from the Commission pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Agent, (ii) promptly file a new shelf registration
statement or post-effective amendment on the proper form relating to such
Shares, in form and substance satisfactory to the Agent, (iii) use its
reasonable best efforts to cause such new shelf registration statement or
post-effective amendment to be declared effective as soon as practicable and
(iv) promptly notify the Agent of such effectiveness. The Company will take all
other action necessary or appropriate to permit the offering and sale of the
Shares to continue as contemplated in the Registration Statement that was the
subject of the Rule 401(g)(2) notice or for which the Company has otherwise
become ineligible. References herein to the “Registration Statement” shall
include such new shelf registration statement or post-effective amendment, as
the case may be.

Section 4. Payment of Expenses. The Company will pay or cause to be paid all
expenses incident to the performance of the obligations of the Company and the
Selling Stockholders under this Agreement, including (i) the preparation,
printing and filing of the Registration Statement (including financial
statements and exhibits) as originally filed and each amendment thereto,
(ii) the preparation, printing and delivery to the Agent of copies of any
preliminary prospectus, any Issuer Free Writing Prospectus and the Prospectus
and any amendments or supplements thereto as may be reasonably requested,
(iii) the preparation and issuance of the certificates for the Shares, (iv) the
fees and disbursements of the Company’s counsel, accountants and other advisors,
(v) the qualification of the Shares under securities laws in accordance with the
provisions of Section 3(g) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Agent in connection therewith and in
connection with the preparation of the Blue Sky Survey and any supplement
thereto, as necessary, (vi) the fees and expenses of any

 

18



--------------------------------------------------------------------------------

transfer agent or registrar for the Shares, (vii) the costs and expenses of the
Company relating to investor presentations on one “road show” over a period not
to exceed 24 hours undertaken in connection with the marketing of the Shares,
(viii) the filing fees incident to, and the reasonable fees and disbursements of
counsel for the Agent in connection with, the review by FINRA of the terms of
sales of Shares, (ix) the fees and expenses incurred in connection with the
listing of the Shares on Nasdaq and (x) the fees, disbursements and expenses of
counsel engaged for the Selling Stockholders in connection with this ATM Equity
OfferingSM Sales Agreement, the Registration Statement and the General
Disclosure Package in a total aggregate amount not to exceed $50,000; provided,
however, that the following expenses shall be the sole obligations of the
Selling Stockholders: (a) the reasonable documented out-of-pocket expenses of
the Agent, including the reasonable fees, disbursements and expenses of counsel
for the Agent in connection with this Agreement and the Registration Statement
and ongoing services in connection with the transactions contemplated hereunder,
(b) any fees, disbursements and expenses of counsel engaged for the Selling
Stockholders in connection with this ATM Equity OfferingSM Sales Agreement, the
Registration Statement and the General Disclosure Package in excess of the
amount contemplated by clause (x) of this Section 4, (c) any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Shares to the Agent, (d) delivery of the Shares and (e) except
as provided otherwise in this Section 4, the costs and expenses of the Selling
Stockholders relating to investor presentations on any “road show” undertaken in
connection with the marketing of the Shares.

Section 5. Conditions of Agent’s Obligations. The obligations of the Agent
hereunder are subject to the accuracy of the representations and warranties of
the Company and the Selling Stockholders contained herein or in certificates of
any officer of the Company or any of its subsidiaries or any Selling Stockholder
delivered pursuant to the provisions hereof, to the performance by the Company
and each of the Selling Stockholders of its covenants and other obligations
hereunder, and to the following further conditions:

(a)    Effectiveness of Registration Statement and Filing of Prospectus. The
Company shall have filed the Registration Statement with the Commission not
earlier than three years prior to the date hereof and the Registration Statement
became effective upon filing in accordance with Rule 462(e). The Company shall
have filed with the Commission the Prospectus on or prior to the date of this
Agreement and any subsequent Base Prospectus or prospectus supplement, if any,
prior to any Applicable Time and related Settlement Date, as applicable, in each
case in the manner and within the time period required by Rule 424(b), and each
Issuer Free Writing Prospectus, if any, in the manner and within the time period
required by Rule 433. No stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act, no notice of objection of the Commission to the use of the
Registration Statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) has been received by the Company, no order preventing or suspending
the use of any preliminary prospectus or the Prospectus or any amendment or
supplement thereto has been issued and no proceedings for any of those purposes
have been instituted or are pending or, to the Company’s knowledge,
contemplated. The Company shall have complied with any and all requests for
additional information on the part of the Commission to the reasonable
satisfaction of the Agent. The Company shall have paid the required Commission
filing fees relating to the Shares as specified in Section 3(a) hereof.

(b)    Opinion of Counsel for the Agent. On the date of this ATM Equity
OfferingSM Sales Agreement, the Agent shall have received the favorable written
opinion or opinions of Latham & Watkins LLP, counsel for the Agent, dated such
date, with respect to such matters as the Agent may reasonably request.

(c)    Opinion of Counsel to the Company. On the date of this ATM Equity
OfferingSM Sales Agreement, the Agent shall have received the favorable written
opinion or opinions of Akin Gump Strauss Hauer & Feld LLP, counsel to the
Company, dated such date, with respect to such matters as the Agent may
reasonably request.

(d)    Opinion of General Counsel for the Company. On the date of this ATM
Equity OfferingSM Sales Agreement, the Agent shall have received the favorable
written opinion or opinions of Randall J. Holder, General Counsel for the
Company, dated such date, with respect to such matters as the Agent may
reasonably request.

 

19



--------------------------------------------------------------------------------

(e)    Opinion of Counsel for the Selling Stockholders. On the date of this ATM
Equity OfferingSM Sales Agreement, the Agent shall have received the favorable
written opinion or opinions of Thompson & Knight LLP, counsel to the Selling
Stockholders, dated such date, with respect to such matters as the Agent may
reasonably request.

(f)    Accountants’ Letters. On the date of this ATM Equity OfferingSM Sales
Agreement, the Agent shall have received a letter from each of Grant Thornton
LLP and PricewaterhouseCoopers LLP, dated such date, in form and substance
satisfactory to the Agent, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and other financial information included in
the Registration Statement, the General Disclosure Package and the Prospectus or
any amendment or supplement thereto.

(g)    Ryder Scott Comfort Letter for the Company. On the date of this ATM
Equity OfferingSM Sales Agreement, the Agent shall have received a letter of
Ryder Scott Company, L.P., dated such date, in form and substance satisfactory
to the Agent confirming that as of the date of its reserve reports for the years
ended December 31, 2017, December 31, 2016 and December 31, 2015, it was an
independent reserve engineer for the Company, and that, as of the date of such
letter, no information had come to its attention that could reasonably have been
expected to cause it to withdraw its reserve reports.

(h)    Ryder Scott Comfort Letters for Energen. On the date of this ATM Equity
OfferingSM Sales Agreement, the Agent shall have received a letter of Ryder
Scott Company, L.P., dated such date, in form and substance satisfactory to the
Agent confirming that as of the date of its reserve report for the years ended
December 31, 2017, December 31, 2016 and December 31, 2015, it was an
independent reserve engineer for Energen, and that, as of the date of such
letter, no information had come to its attention that could reasonably have been
expected to cause it to withdraw its reserve reports.

(i)    Officers’ Certificate for the Company. On the date of this ATM Equity
OfferingSM Sales Agreement, there shall not have been, since the date of the
latest audited financial statements included in the Registration Statement, the
General Disclosure Package and the Prospectus or since the respective dates as
of which information is given in the Registration Statement, the General
Disclosure Package and the Prospectus, any Material Adverse Change, and the
Agent shall have received a certificate of the Chief Executive Officer or
President of the Company and of the Chief Financial Officer or Chief Accounting
Officer of the Company, dated such date, to the effect that the representations
and warranties of the Company set forth in Section 1(a) of this ATM Equity
OfferingSM Sales Agreement are true and correct; the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder on or prior to such date; no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or, to their knowledge and after inquiry
to the Commission, are contemplated by the Commission; and, subsequent to the
date of the most recent financial statements in the Registration Statement, the
General Disclosure Package and the Prospectus, there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole except as set forth in the Registration Statement,
the General Disclosure Package and the Prospectus or as described in such
certificate.

(j)    Selling Stockholder’s Certificate. On the date of this ATM Equity
OfferingSM Sales Agreement, the Agent shall have received a certificate of an
authorized executive officer of each Selling Stockholder, dated such date, to
the effect that (A) the representations and warranties of such Selling
Stockholder set forth in Section 1(b) of this Agreement are true and correct
with the same force and effect as though expressly made on and as of such date
and (B) such Selling Stockholder has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied on or prior to such
date.

(k)    Tax Forms. On the date of this ATM Equity OfferingSM Sales Agreement, the
Agent shall have received a properly completed and executed United States
Treasury Department Form W-9 (or other applicable form or statement specified by
the Treasury Department regulations in lieu thereof) relating to each of the
Selling Stockholders.

(l)    Additional Documents. On the date of this ATM Equity OfferingSM Sales
Agreement, counsel for the Agent shall have been furnished with such documents
and opinions as they may require for the purpose of enabling them to render the
opinions or make the statements requested by the Agent, or in order to evidence
the

 

20



--------------------------------------------------------------------------------

accuracy of any of the representations or warranties, or the fulfillment of any
of the covenants, obligations or conditions, contained herein; and all
proceedings taken by the Company and the Selling Stockholders, as applicable, in
connection with the issuance and sale of the Shares as contemplated herein shall
be satisfactory in form and substance to the Agent and counsel for the Agent.

(m)    Termination of this ATM Equity OfferingSM Sales Agreement. If any
condition specified in this Section 5 shall not have been fulfilled when and as
required to be fulfilled, this ATM Equity OfferingSM Sales Agreement may be
terminated by the Agent by notice to the Company and the Selling Stockholders at
any time, and any such termination shall be without liability of any party to
any other party except the provisions of Sections 1, 3(h), 4, 6, 7, 8, 12, 13,
14 and 15 hereof shall remain in full force and effect notwithstanding such
termination.

Section 6. Indemnification.

(a)    Indemnification of the Agent by the Company. The Company agrees to
indemnify and hold harmless the Agent, its partners, members, directors,
officers, employees, agents, affiliates (as such term is defined in Rule 501(b)
of the 1933 Act Regulations (each, an “Affiliate”)) and each person, if any, who
controls the Agent within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act (each, an “Indemnified Party”), against any and all
losses, claims, damages or liabilities, joint or several, to which such
Indemnified Party may become subject, under the 1933 Act, the 1934 Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any part of the Registration Statement at any time,
the Prospectus or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and will reimburse
each Indemnified Party for any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending against any
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Indemnified Party is a party thereto), whether
threatened or commenced, and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred.

(b)    Indemnification of the Agent by the Selling Stockholders. Each Selling
Stockholder, severally and not jointly, agrees to indemnify and hold harmless
each Indemnified Party, against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the 1933 Act, the 1934 Act, other Federal or state statutory law
or regulation or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any part of the Registration Statement at any time, the Prospectus or any Issuer
Free Writing Prospectus, or arise out of or are based upon the omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending against any
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Indemnified Party is a party thereto), whether
threatened or commenced, and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred;
provided, however, that such Selling Stockholder shall be subject to such
liability only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission is based upon the Selling Stockholder
Information (as defined in Section 1(b)(iv)); and provided, further, that the
liability under this subsection (b) of such Selling Stockholder shall be limited
to an amount equal to the aggregate net proceeds, after underwriting
commissions, discounts and expenses, received by such Selling Stockholder from
the sale of the Shares sold by such Selling Stockholder hereunder.

(c)    Actions against Parties; Notification. Promptly after receipt by an
Indemnified Party under this Section 6 of notice of the commencement of any
action, such Indemnified Party will, if a claim in respect thereof is to be made
against an indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a), (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an Indemnified Party otherwise than under subsection (a), (b) or (c) above. In
case any such action is brought against any Indemnified Party and it notifies

 

21



--------------------------------------------------------------------------------

an indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such Indemnified Party (who shall not,
except with the consent of the Indemnified Party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such Indemnified Party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such Indemnified Party under this Section 6 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened action in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party unless such settlement
(i) includes an unconditional release of such Indemnified Party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an Indemnified Party.

(d)    The obligations of the Company and each Selling Stockholder under this
Section 9 shall be several and not joint.

Section 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Selling
Stockholders, on the one hand, and the Agent, on the other hand, from the
applicable offering of Shares or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company and the Selling Stockholders, on the one hand,
and the Agent, on the other hand, in connection with the statements or omissions
which resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations.

The relative benefits received by the Selling Stockholders, on the one hand, and
the Agent, on the other hand, in connection with the applicable offering of
Shares shall be deemed to be in the same proportion as the total net proceeds
from such offering (before deducting expenses) received by the Selling
Stockholders, on the one hand, bear to the total commissions or underwriting
discounts received by the Agent, on the other hand.

The relative fault of the Company and the Selling Stockholders, on the one hand,
and the Agent, on the other hand, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Stockholders or the Agent and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The Company, the Selling Stockholders and the Agent agree that it would not be
just and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 7. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 7 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any Governmental Entity, commenced or threatened,
or any claim whatsoever based upon any such untrue or alleged untrue statement
or omission or alleged omission.

Notwithstanding the provisions of this Section 7, the Agent shall not be
required to contribute any amount in excess of the total commissions or
underwriting discounts received by the Agent in connection with Shares placed or
underwritten by it for sale to the public.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

22



--------------------------------------------------------------------------------

For purposes of this Section 7, (i) each person, if any, who controls the Agent
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and the Agent’s Affiliates, selling agents, officers and directors shall have
the same rights to contribution as the Agent, (ii) each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company, and (iii) each director of any Selling Stockholder,
each officer of any Selling Stockholder, and each person, if any, who controls
such Selling Stockholder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Selling Stockholder. The Agents’ respective obligations to contribute pursuant
to this Section 7 are several in proportion to the number of Shares placed or
underwritten by it in the applicable offering. The obligations of the Company
and each Selling Stockholder under this Section 7 shall be several and not
joint.

Section 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement, in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto or in certificates of officers of any of the Selling
Stockholders pursuant hereto shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of the Agent or its
Affiliates, selling agents, officers or directors or any person controlling the
Agent, or the Company or its officers or directors, or any person controlling
the Company and (ii) delivery of and payment for the Shares.

Section 9. Termination.

(a)    This ATM Equity OfferingSM Sales Agreement may be terminated (i) at any
time, for any reason, by either of the Selling Stockholders or the Agent and
(ii) at any time after December 31, 2018 by the Company if (A) the Company, in
its sole discretion, determines that this ATM Equity OfferingSM Sales Agreement
creates additional financial or other burdens or restrictions on the Company or
(B) the Company’s board of directors determines that the termination of this ATM
Equity OfferingSM Sales Agreement is in the best interest of the Company and its
stockholders, in each case, upon the giving of two days prior written notice to
the other parties hereto; provided, however, that termination by a Selling
Stockholder shall only be effective as to such Selling Stockholder and this
Agreement shall remain in full force and effect as between the other Selling
Stockholder and the Agent.

(b)    This ATM Equity OfferingSM Sales Agreement shall remain in full force and
effect until, and will terminate on, the date on which the Company files its
Annual Report on Form 10-K for the year ended December 31, 2018, unless
terminated earlier pursuant to the terms of this ATM Equity OfferingSM Sales
Agreement.

(c)    The Agent may terminate a Terms Agreement to which it is a party, at any
time at or prior to the Settlement Date, (i) if there has been, in the judgment
of the Agent, since the time of execution of such Terms Agreement or since the
respective dates as of which information is given in the Registration Statement,
the General Disclosure Package or the Prospectus, any Material Adverse Change,
or (ii) if there has occurred any material adverse change in the financial
markets in the United States or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Agent,
impracticable or inadvisable to proceed with the completion of the offering of
Shares contemplated by such Terms Agreement or to enforce contracts for the sale
of such Shares, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or Nasdaq, or (iv) if trading
generally on the NYSE, the NYSE Amex or Nasdaq has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other Governmental Entity, or (v) if a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or with respect to the systems of
Clearstream Banking, société anonyme, or Euroclear Bank, S.A./N.V., in Europe,
or (vi) if a banking moratorium has been declared by either Federal or New York
authorities.

(c)    In the event of any termination under this Section 9, no party will have
any liability to any other party hereto, except that (i) the Agent shall be
entitled to any commissions earned in accordance with Section 2(b) hereof,
(ii) if at the time of termination (a) the Agent shall own any Shares purchased
by it as principal or (b) an offer to purchase any Shares has been accepted by
the Selling Stockholders but the Settlement Date has not occurred, the covenants
set forth in Section 3 hereof shall remain in effect until such Shares are
resold or so delivered, as the case may be, and (iii) the covenant set forth in
Section 3(h) hereof, the provisions of Section 4 hereof, the indemnity and
contribution agreements set forth in Sections 6 and 7 hereof, and the provisions
of Sections 8, 12, 13, 14 and 15 hereof shall remain in effect.

 

23



--------------------------------------------------------------------------------

Section 10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Agent shall be directed
to it at Merrill Lynch, One Bryant Park, New York, New York 10036, Attention:
Christine Roemer, telephone: (646) 855-8901, email: christine.roemer@baml.com,
with a copy to ECM Legal; notices to the Company shall be directed to it at
Diamondback Energy, Inc., 500 West Texas, Suite 1200, Midland, Texas 79701
Attention: Randall J. Holder; and notices to the Selling Stockholders shall be
directed to them at Ajax Resources, LLC, 24 Greenway Plaza, Suite 650, Houston,
Texas 77046, Attention: Richard Little, with a copy to Kelso & Company, L.P.,
320 Park Avenue, 24th Floor, New York, NY 10022, Attention: Jim Connors and Alec
Hufnagel, with a further copy to F&A Wylie Investments, LLC, 4119 Lanark Lane,
Houston, Texas 77025, Attention: Forest Wylie, with a further copy to Thompson &
Knight LLP, 1722 Routh Street, Suite 1500, Dallas, Texas 75201, Attention:
Robert Dougherty and Jessica Hammons.

Section 11. No Advisory or Fiduciary Relationship. The Company and each of the
Selling Stockholders acknowledges and agrees that (a) each purchase and sale of
Shares pursuant to this Agreement, including the determination of the respective
initial public offering prices of Shares, if any, and any related discounts and
commissions, is an arm’s-length commercial transaction between such Selling
Stockholder, on the one hand, and the Agent, on the other hand, (b) the Agent
has not assumed and will not assume any advisory or fiduciary responsibility in
favor of the Company or any of its subsidiaries or other affiliates or any of
the Selling Stockholders or their respective affiliates with respect to any
offering of Shares or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company or any of its
subsidiaries or other affiliates or any of the Selling Stockholders or their
respective affiliates on other matters) or any other obligation to the Company
or any of the Selling Stockholders except the obligations expressly set forth in
this Agreement, (c) the Agent and its affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company and
the Selling Stockholders, and (d) the Agent has not provided any legal,
accounting, financial, regulatory or tax advice to the Company, the Selling
Stockholders or any other person or entity with respect to any offering of
Shares and each of the Company and the Selling Stockholders has consulted its
own respective legal, accounting, financial, regulatory and tax advisors to the
extent it deemed appropriate.

Section 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Agent, the Company, the Selling Stockholders and their
respective successors. The parties hereby agree that the Agent may, without
notice to the Company, assign its rights and obligations under this Agreement to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of the Agent’s investment banking or related
business may be transferred following the date of this Agreement. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the Agent, its Affiliates and
selling agents, the Company, the Selling Stockholders and their respective
successors and the controlling persons and officers and directors referred to in
Sections 6 and 7 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Agent, its
Affiliates and selling agents, the Company, the Selling Stockholders and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation. No purchaser of Shares shall be deemed to be a
successor by reason merely of such purchase.

Section 13. Trial by Jury. Each of the Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates), the
Selling Stockholders and the Agent hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 14. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

 

24



--------------------------------------------------------------------------------

Section 15. Consent to Jurisdiction; Waiver of Immunity. Each of the Company,
the Selling Stockholders and the Agent agrees that any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any Specified Court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of the Specified Courts in any such suit, action or proceeding.
Service of any process, summons, notice or document by mail to a party’s address
set forth in Section 11 hereof shall be effective service of process upon such
party for any suit, action or proceeding brought in any Specified Court. Each of
the Company, the Selling Stockholders and the Agent irrevocably and
unconditionally waives any objection to the laying of venue of any suit, action
or proceeding in the Specified Courts and irrevocably and unconditionally waives
and agrees not to plead or claim in any Specified Court that any such suit,
action or proceeding brought in any Specified Court has been brought in an
inconvenient forum.

Section 16. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

Section 17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

Section 18. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent, the Company and the Selling Stockholders in accordance with its
terms.

 

Very truly yours, DIAMONDBACK ENERGY, INC. By:  

/s/ Travis D. Stice

Name:   Travis D. Stice Title:   Chief Executive Officer



--------------------------------------------------------------------------------

AJAX RESOURCES, LLC

 

By: Ajax Intermediate, LLC, its sole owner

 

By: Ajax Resources Holdings, LLC, its managing member

By:  

/s/ Richard Little

Name:   Richard Little Title:   Manager

F&A WYLIE INVESTMENTS, LLC

By:  

/s/ Forrest Wylie

Name:   Forrest Wylie Title:   President



--------------------------------------------------------------------------------

Accepted as of the date hereof:

MERRILL LYNCH, PIERCE, FENNER & SMITH

                                 INCORPORATED

By:  

/s/ Paul Bjorneby Jr.

Name:   Paul Bjorneby Jr. Title:   Managing Director



--------------------------------------------------------------------------------

Schedule A

SELLING STOCKHOLDERS

 

Name and Address of Selling Stockholder

   Maximum Number of Shares to be Offered  

Ajax Resources, LLC

24 Greenway Plaza, Suite 650

Houston, TX 77046

     1,985,745  

F&A Wylie Investments, LLC

4119 Lanark Lane

Houston, TX 77025

     37,738  

 

Ex. A-1



--------------------------------------------------------------------------------

Annex I

DIAMONDBACK ENERGY, INC.

Common Stock

($0.01 par value)

TERMS AGREEMENT

Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Certain stockholders named in Schedule A hereto (each, a “Selling Stockholder”
and, collectively, the “Selling Stockholders”) of Diamondback Energy, Inc., a
Delaware corporation (the “Company”), propose, on the basis of the
representations and warranties, and subject to the terms and conditions, stated
herein and in the ATM Equity OfferingSM Sales Agreement, dated December 11, 2018
(the “Sales Agreement”), between the Company, the Selling Stockholders and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Agent”), to sell to the
Agent, as principal for resale (the “Underwriter”), and the Underwriter agrees
to purchase from the Selling Stockholders the shares of Common Stock specified
in Schedule A hereto (the “[Initial]* Securities”)[, and to grant to the
Underwriter the option to purchase the additional shares of Common Stock
specified in Schedule A hereto (the “Option Securities,” and together with the
Initial Securities, the “Securities”)]*, [in each case]* on the terms specified
in Schedule A hereto. Capitalized terms used but not defined herein have the
respective meanings ascribed thereto in the Sales Agreement.

[The Selling Stockholders grant an option to the Underwriter to purchase up to
an additional [●] Option Securities at the price per share set forth in Schedule
A hereto, less an amount per share equal to any dividends or distributions
declared by the Company and payable on the Initial Securities but not payable on
the Option Securities. The option hereby granted may be exercised for 30 days
after the date hereof and may be exercised in whole or in part at any time from
time to time upon notice by the Underwriter to the Selling Stockholders setting
forth the number of Option Securities as to which the Underwriter is then
exercising the option and the time and date of payment and delivery for such
Option Securities. Any such time and date of delivery (a “Date of Delivery”)
shall be determined by the Underwriter, but shall not be later than seven full
business days after the exercise of said option, nor in any event prior to the
Settlement Date (as defined below).]*

For purposes of clarity, the parties hereto agree that the Underwriter may
specify the requirements, if any, for the delivery of officers’ certificates,
opinions and letters of counsel, accountants’ letters and reserve engineer
comfort letters in connection with entry into this Terms Agreement.

Payment of the purchase price for, and delivery of certificates for, the
[Initial]* Securities shall be made at the offices of Latham & Watkins LLP at
811 Main Street, Suite 3700, Houston, Texas 77002, or at such other place as
shall be agreed upon by the Underwriter and the Selling Stockholders, at
9:00 A.M. (New York City time) on the second (or third, if the pricing occurs
after 4:30 P.M. (New York City time) on any given day) business day after the
date hereof, or such other time not later than ten business days after such date
as shall be agreed upon by the Underwriter and the Selling Stockholders (such
time and date of payment and delivery being herein called “Settlement Date”).

 

*

Include only if the Underwriter has an option to purchase additional shares of
Common Stock from the Selling Stockholders.

 

Annex I

-1-



--------------------------------------------------------------------------------

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriter, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Underwriter and
the Selling Stockholders, on each Date of Delivery as specified in the notice
from the Underwriter to the Selling Stockholders.

Payment shall be made to the Selling Stockholders by wire transfer of
immediately available funds to a bank account or accounts designated by the
Selling Stockholders against delivery to the Underwriter.

Each of the provisions of the Sales Agreement not related solely to the Agent,
as agent of the Selling Stockholders, is incorporated herein by reference in its
entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if each such provision had been set forth in full herein. Each of the
representations and warranties set forth in the Sales Agreement shall be deemed
to have been made at and as of the date of this Terms Agreement, the Applicable
Time and any Date of Delivery.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Selling Stockholders a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement between the Underwriter and the Selling Stockholders in accordance
with its terms.

THIS TERMS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS TERMS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS.

[Signature Pages Follow]

 

Annex I

-2-



--------------------------------------------------------------------------------

Very truly yours, [Selling Stockholder]

By:  

 

Name:   Title:  

 

Accepted as of the date hereof: Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated

By:  

 

Name:   Title:  

 

Annex I

-3-



--------------------------------------------------------------------------------

SCHEDULE A

SELLING STOCKHOLDERS

 

Name and Address of Selling

Stockholder                             

   Number of Firm
Securities Offered    Number of Optional
Securities    Purchase Price per
Share

[●]

   [●]    [●]    $[●]

 

Annex I

-4-